



Exhibit 10.31


February 27, 2020
Beyond Meat, Inc.
119 Standard Street
El Segundo, California 90245
Attention: Chief Executive Officer


Dear Ethan:


Reference is made to the Second Amended and Restated Consulting Agreement, dated
as of April 8, 2019 (the “Consulting Agreement”), by and between Beyond Meat,
Inc. (f/k/a Savage River, Inc.), a Delaware corporation (the “Company”), and
Seth Goldman (“Consultant”). Capitalized terms used but not otherwise defined in
this letter shall have the meanings ascribed to them in the Consulting
Agreement. In accordance with Consultant’s resignation as Executive Chair of the
Board of Directors of the Company, Consultant and the Company hereby agree to
the termination of the Consulting Agreement, in accordance with its terms, for
all purposes and in all respects. Each of Consultant and the Company hereby
waive the notice requirement set forth in Section 4 of the Consulting Agreement,
and agree that the termination of the Consulting Agreement is effective as of
11:59 pm (PT) on February 27, 2020 (the “Termination Date”).


Each of Consultant and the Company acknowledge and agree that the Company has
satisfied in full all payment obligations owed to Consultant by the Company
pursuant to Section 2 and Section 3 of the Consulting Agreement. The Company
further acknowledges that Consultant shall be entitled to payment of a
discretionary cash bonus payment for services provided in 2019, with such amount
to be determined in the sole discretion of the Compensation Committee of the
Board of Directors of the Company (“2019 Bonus Payment”). Such 2019 Bonus
Payment shall be paid to Consultant at such time as the Company pays 2019 bonus
payments to its executive officers, but in no event later than March 15, 2020.
Consultant acknowledges that absent a subsequent written agreement between the
Company and Consultant, following the Termination Date, the sole compensation he
shall receive from the Company shall be in connection with his service as
non-executive Chairman of the Board of Directors of the Company pursuant to the
Beyond Meat, Inc. Outside Director Compensation Policy.




Sincerely,


/s/ Seth Goldman     
Seth Goldman
Acknowledged and Agreed:


BEYOND MEAT, INC.




By:    /s/ Ethan Brown     
Name: Ethan Brown
Title: President and Chief Executive Officer
    


